       Case 3:20-cv-00316-DPM Document 5 Filed 11/16/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

JONATHAN SYKES                                               PLAINTIFF

v.                       No. 3:20-cv-316-DPM

ROGER WATKINS, Landlord                                    DEFENDANT


                              JUDGMENT
     Sykes's complaint is dismissed without prejudice.


                                                       p
                                       D .P. Marshall Jr.
                                       United States District Judge
